Citation Nr: 0922807	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2.  Entitlement to service connection for partial colectomy.

3.  Entitlement to service connection for irritable bowel 
syndrome, reflux disease and ulcer disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from October 1971 to October 1980 and 
from October 1981 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of that hearing is of 
record.  

The issues of entitlement to service connection for irritable 
bowel syndrome, Gerd and ulcer disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant does not have diverticulitis.  

2.  The partial colectomy is unrelated to in-service 
manifestations.




CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Partial colectomy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in January 2006.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was subsequently provided 
notice pertaining to these latter two elements in March 2006, 
prior to the issuance of a statement of the case (SOC).  
Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The Board notes that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim. 

				Factual Background

Service treatment records show an assessment of 
gastroenteritis after the ingestion of a hamburger in June 
1975.  Irritable colon, rule out ulcer was reported in August 
1977.  The appellant was seen for constipation and the 
stoppage of the bowel in February 1978.  In July 1986, a 
history of irritable bowel syndrome (IBS) was noted.  
Indigestion for the past week was reported.  Presumed G/E 
reflux acid peptic disease was noted in August 1987.  In 
September 1987, there was a notation of gasterointestinal 
problems, and a history of recurring constipation and 
indigestion.  The appellant was diagnosed with IBS with 
constipation.  He was treated with Metamucil BID.  A 
provisional diagnosis of G/E reflux was given in October 
1987.  An assessment of rule of out IBS was given in November 
1987.  

Right upper quadrant pain symptoms consistent with 
gallbladder disease was noted in October 1989.  In December 
1989, the appellant was diagnosed with gallbladder, 
cholecystectomy; chronic cholecystitis.  The appellant had a 
cholecystectomy with intraoperative cholangiogram performed.  
He had a pre-operative diagnosis of calculous cholecystitis.  

In his May 1996 retirement examination, the appellant 
reported a history of frequent indigestion, stomach or 
intestinal trouble, and gallbladder or gallstones.  Frequent 
indigestion, stomach trouble, secondary to Gallbladder 
problem was noted.  Cholecystectomy 1990, hospitalized for 
three days, full recovery, NCNS, was further noted.  Service 
treatment records are negative for diagnosis of 
diverticulitis.  

Examination in March 2003 revealed normal mucosa to 60 cm.  A 
September 2006 gastroenterology note reported that the 
appellant was status post cecal resection for appendiceal 
mucocele.   

In the May 2008 VA compensation and pension examination, the 
appellant contended that his digestive signs and symptoms of 
diverticulitis resulted in the removal of his gallbladder in 
1989 and the removal of part of his colon following service.  
The medical history showed no history of trauma to the 
digestive system.  The appellant was diagnosed with partial 
colectomy, cholecystectomy due to acalculous colecystitis, 
and occasional fecal incontinence.  The VA examiner, after 
review of the appellant's service treatment records, opined 
that the indication for the partial colectomy was a colonic 
mass found on routine colonoscopy and the associated 10lb 
weight loss, despite colonscopic biopsies being read as 
benign.  Such was noted to be a very reasonable reason for 
the partial colectomy.  

The examiner noted that the present day abdominal exam is 
entirely benign, hence the appellant does not have 
diverticulitis (a clinical diagnosis).  The examiner reported 
that the appendiceal mucocele is a chronic process of 
undeterminable duration and was asymptomatic at the time of 
the partial colectomy.  The examiner noted that there is no 
known association between appendiceal mucocele (a pathologic 
diagnosis) and irritable bowel syndrome (a functional 
diagnosis) presenting as constipation in service, or 
acalculous cholecystitis for which he underwent elective 
cholecystectomy.  The examiner opined that, due to all of the 
above, the appellant's partial colectomy is less likely than 
not related to any digestive disease process documented in 
service.  

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board observes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable as the appellant has not 
claimed that his disability was incurred while engaging in 
combat.  

Initial Considerations-Issues on Appeal

It is clear from the actions of the AOJ that they considered 
the underlying cause resulting in the partial colectomy.  
Although the issue was formally phrased as service connection 
for diverticulitis, the issue before the Board is far more 
broad.  Since the veteran has indicated that he is seeking 
service connection for the colectomy, his phrasing the issue 
as a residual of diverticulitis is not determinative.  The 
DRO properly adjudicated the issue of the cloectomy.  
Therefore, the Board has amended the issue to reflect the 
benefit sought.

Furthermore, the record establishes that service connection 
has been established for the gall bladder removal.  
Accordingly, that issue is not before the Board.  The issue 
involving other digestive tract disability is the subject of 
the Remand.

					Analysis -Diverticulitis

The appellant has appealed the denial of service connection 
for diverticulitis.  After review of the record, the Board 
finds against the appellant's claim.  In this regard, the 
Board notes that a key element to establishing service 
connection is to show that the appellant has the claimed 
disability that is due to a disease or injury.  Although the 
appellant seeks service connection for diverticulitis, there 
is no competent evidence that he has diverticulitis.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered or 
disease contracted in the line of duty. . . ." 38 U.S.C. §§ 
1110, 1131 (2008).  See Brammer v. Derwinski, 3 VA 223, 225 
(1992).

Here, the evidence shows service treatment records are 
negative for diagnoses of diverticulitis.  The evidence 
further shows that the May 2008 VA compensation and pension 
examiner reported that the appellant's abdominal exam was 
entirely benign and that the appellant does not have 
diverticulitis (a clinical diagnosis).  The Board recognizes 
that the appellant argues that loosing five inches of his 
colon is strongly related to having diverticulitis.  He 
reports that he has been continually diagnosed with abdominal 
problems related to diverticulitis since service.  Because of 
his problems, he has stated that his gallbladder was removed.  
The Board recognizes that the appellant had his gallbladder 
removed in service and that he is diagnosed with partial 
colectomy, cholecystectomy due to acalculous colecystitis, 
and occasional fecal incontinence.  To the extent that the 
appellant has been diagnosed with the above, the Board notes 
that the VA examiner opined that the appellant's partial 
colectomy is less likely than not related to any digestive 
disease process documented in service.  In any event, the 
Board notes that there is no competent evidence that the 
appellant has diverticulitis.  In the absence of current 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 VA 223, 225 (1992).  We further note that there 
is no indication that the partial colectomy was performed due 
to diverticulitis.

The Board has considered the various statements made by the 
appellant about his claimed diverticulitis.  To the extent 
that the appellant asserts that he has diverticulitis, post 
service records do not show such pathology.  The Board notes 
that the appellant is not competent to render a diagnosis of 
diverticulitis as it not observable to the layman.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Contrary to the 
Veterans' Court, the relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans' 
Court.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Here, we conclude that, although the appellant may report 
symptoms relating to diverticulitis, he is not competent to 
render a diagnosis. 

The Board finds that service connection for diverticulitis is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  

Analysis-Partial Colectomy

Implicit in this appeal is the request for service connection 
for residuals of a partial colectomy.  Here, unlike 
diverticulitis, there is no doubt that the veteran underwent 
a partial colectomy post service.  He has also attributed the 
procedure to the in-service manifestations.  However, we 
conclude that the need for the colectomy is a complex medical 
question and outside the scope of this veteran's competence.  
The Board does accept that he voiced digestive tract 
complaints during service.

Here, a medical professional established that the partial 
colectomy was performed due to the post-service finding of a 
colonic mass.  The examiner determined that the mucocele was 
a pathologic diagnosis and unrelated to the irritable bowel 
syndrome, a functional diagnosis or the cholecystitis.  
Furthermore, the examiner concluded that the partial 
colectomy was less likely than not related to any digestive 
disease process documented in service.  In reaching the 
determination, the examiner noted that a colon examination in 
1998 showed normal mucosa to 60 cm.  This normal finding 
tends to establish that a mass was not present in service and 
supports the opinion of the examiner. 

Although the Veteran had digestive tract complains in-
service, the more probative evidence tends to establish that 
the reason for the partial colectomy was the finding of the 
colonic mass post service and that there is no relationship 
to any in-service manifestation.  Although the Veteran may 
believe that all digestive tract disorders are related, the 
more probative evidence consists of the opinion of the 
skilled medical professional.  When viewed in the context of 
a colon examination in 1998 showing normal mucosa, we 
conclude that the opinion of the examiner is adequate, 
reasoned and persuasive.  In sum, the benign mass requiring 
the colectomy was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 


ORDER

Service connection for diverticulitis is denied.  Service 
connection residuals of a partial colectomy is denied.


REMAND

The issues on appeal were, in part, clarified at the hearing.  
Although the DRO SOC/SSOCs were sufficiently broad as to 
cover the diverticulitis and the surgical procedure, the AOJ 
actions do not addresses the irritable bowel issue, GERD or 
possible ulcer.  Accordingly, the case is Remanded for the 
following action.

1.  The AOJ should schedule the Veteran 
for a VA examination.  The purpose of the 
examination is to determine whether the 
appellant has irritable bowel syndrome, 
Gerd or ulcer disease.  Each disease 
process should be ruled in or out.  If 
the disorder exists, the examiner should 
determine whether there is any 
relationship to in-service 
manifestations.

2.  The AOJ should adjudicate the issues 
of entitlement to service connection for 
irritable bowel syndrome, Gerd and ulcer 
disease.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


